                      Case 3:20-cv-02794-EMC Document 13 Filed 05/11/20 Page 1 of 2


            1    SCOTT A. EDELMAN, SBN 116927
                   sedelman@gibsondunn.com
            2    ILISSA SAMPLIN, SBN 314018
                   isamplin@gibsondunn.com
            3    GIBSON, DUNN & CRUTCHER LLP
                 2029 Century Park East
            4    Suite 4000
                 Los Angeles, CA 90067-3026
            5    Telephone: 310.552.8500
                 Facsimile: 310.551.8741
            6
                 Attorneys for Defendant APPLE INC.
            7

            8                                UNITED STATES DISTRICT COURT
            9                               NORTHERN DISTRICT OF CALIFORNIA
          10                                    SAN FRANCISCO DIVISION
          11
                 SA MUSIC, LLC and WILLIAM KOLBERT,         CASE NO. 3:20-CV-02794-EMC
          12     AS TRUSTEE OF THE HAROLD ARLEN
                 TRUST, RAY HENDERSON MUSIC CO.,            NOTICE OF APPEARANCE OF COUNSEL
          13     INC., FOUR JAYS MUSIC COMPANY, and         FOR DEFENDANT APPLE INC.
                 JULIA RIVA
          14
                              Plaintiffs,
          15                                                Hon. Edward M. Chen
                       v.
          16                                                Action Filed: April 22, 2020
                 APPLE INC., PICKWICK
          17     INTERNATIONAL LIMITED, PICKWICK
                 GROUP LIMITED, PICKWICK
          18     AUSTRALIA PTY LTD., and
                 MASTERCORP PTY. LTD.,
          19
                              Defendants.
          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                                NOTICE OF APPEARANCE OF COUNSEL FOR DEFENDANT APPLE INC.
                                                CASE NO. 3:20-CV-02794-EMC
                       Case 3:20-cv-02794-EMC Document 13 Filed 05/11/20 Page 2 of 2


            1    TO THE COURT AND ALL PARTIES AND THEIR COUNSEL OF RECORD:
            2           PLEASE TAKE NOTICE that Scott A. Edelman of Gibson, Dunn & Crutcher LLP, a member
            3    of the State Bar of California (SBN 116927) and admitted to practice in this court, hereby files this
            4    Notice of Appearance in the above-referenced action as counsel for Defendant Apple Inc. and
            5    requests that copies of all briefs, motions, orders, correspondence and other papers be served at the
            6    following address:
                                               Scott A. Edelman
            7                                  2029 Century Park East
            8                                  Suite 4000
                                               Los Angeles, CA 90067-3026
            9                                  sedelman@gibsondunn.com

          10
                 DATED: May 11, 2020                          GIBSON DUNN & CRUTCHER LLP
          11

          12                                                  By:        Scott A. Edelman
                                                                                Scott A. Edelman
          13
                                                                        Counsel for Defendant Apple Inc.
          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP
                                  NOTICE OF APPEARANCE OF COUNSEL FOR DEFENDANT APPLE INC.
                                                  CASE NO. 3:20-CV-02794-EMC
